DETAILED ACTION
Status of Claims
Claims 1-8 and 15-20 were previously pending and subject to a final rejection dated March 28, 2022.
In the Response, submitted on June 27, 2022, 
Claims 1, 4, 6, 15, 18, and 20 have been amended.
Claims 3 and 17 have been canceled.
Claims 1-2, 4-8, 15-16, and 18-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-12, filed 06/27/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-8 and 15-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-8 and 15-20 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1 and 15 in their entirety; and in particular, “determine whether the child-care request can be performed to deliver the child to the child-care facility at or after the child-care start time by picking-up the child at the pick-up location within the pick-up time slot, and to deliver the child to the drop-off location within the drop-off time slot by picking-up the child from the child-care facility location at or before the child-care end time” and “when a new child-care request for a new child is received from the second terminal apparatus, the controller determines whether the new child-care request can be accepted by: repeatedly generating different combinations of provisional pick-up routes by which children that have already been accepted at the plurality of different child care facilities and the new child are allocated to a plurality of the autonomous vehicles until a particular combination of the provisional pick-up routes results in all of the children that have already been accepted at the plurality of different child care facilities and the new child reaching the plurality of child care facilities at or after the child-care start time of the child care facilities by picking up all of the children that have already been accepted at the plurality of different child care facilities and the new child at their corresponding pick-up locations and pick-up time slots, and repeatedly generating different combinations of provisional drop-off routes by which the children that have already been accepted at the plurality of different child care facilities and the new child are allocated to a plurality of the autonomous vehicles until a particular combination of the provisional drop-off routes results in all of the children that have already been accepted at the plurality of different child care facilities and the new child departing from the different child care facilities to which they have been assigned at or before the child-care end time of the child care facilities and being delivered to their corresponding drop-off locations within the corresponding drop-off time slots” in combination with other claim limitations, as recited in Claim 1, and similarly Claim 15.
The closest prior art was found to be Konrardy in view of Collins and HARUKO in the previous rejection. Konrardy teaches methods and systems for autonomous and semi-autonomous vehicle routing, Collins teaches the methods and systems for obtaining a booking for child care, and HARUKO teaches a daycare determination system capable of selecting a daycare center that meets a user’s desire. In light of the claim amendments, Examiner updated the search, did not find new prior art for the limitation described above, and found that the next closest prior art is still Konrardy in view of Collins and HARUKO. HARUKO discloses determining whether the childcare request can be performed in picking-up and dropping off the child, and sending a pick-up request to a pick-up company when the selected childcare facility does not offer the pick-up and drop-off service (see Para. [0018]). However, HARUKO fails to teach “determine whether the child-care request can be performed to deliver the child to the child-care facility at or after the child-care start time by picking-up the child at the pick-up location within the pick-up time slot, and to deliver the child to the drop-off location within the drop-off time slot by picking-up the child from the child-care facility location at or before the child-care end time”. Konrardy discloses generating pick-up and drop-off routes for picking up and dropping off the child (see Col. 24, Lines 19-24 and Col. 9, Lines 50-55). However, Konrardy in view of Collins and HARUKO fails to teach the claim limitations “when a new child-care request for a new child is received from the second terminal apparatus, the controller determines whether the new child-care request can be accepted by: repeatedly generating different combinations of provisional pick-up routes by which children that have already been accepted at the plurality of different child care facilities and the new child are allocated to a plurality of the autonomous vehicles until a particular combination of the provisional pick-up routes results in all of the children that have already been accepted at the plurality of different child care facilities and the new child reaching the plurality of child care facilities at or after the child-care start time of the child care facilities by picking up all of the children that have already been accepted at the plurality of different child care facilities and the new child at their corresponding pick-up locations and pick-up time slots, and repeatedly generating different combinations of provisional drop-off routes by which the children that have already been accepted at the plurality of different child care facilities and the new child are allocated to a plurality of the autonomous vehicles until a particular combination of the provisional drop-off routes results in all of the children that have already been accepted at the plurality of different child care facilities and the new child departing from the different child care facilities to which they have been assigned at or before the child-care end time of the child care facilities and being delivered to their corresponding drop-off locations within the corresponding drop-off time slots”.
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent claims 1 and 15, in their entirety.
By virtue of their dependence on novel/non-obvious claims 1 and 15, claims (2, 4-8) and (16, 18-20) are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628